TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00556-CV


In re Phillip Orlando Jones and Walter Lee Hall, Jr.




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N

	Phillip Orlando Jones and Walter Lee Hall, Jr., have filed a petition for writ of
mandamus and motion for temporary relief.  See Tex. R. App. P. 52.8, 52.10.  Having reviewed
the petition and the record, we overrule the motion for temporary relief and deny the petition for writ
of mandamus. 

  
					David Puryear, Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Filed:   September 10, 2010